DETAILED ACTION
In view of the appeal brief filed on 10/7/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 11, Ln 3-5, the limitation “an input for receiving material to be straightened between an upper bank of upper work rollers and a lower bank of lower work rollers…” (bold and italics for emphasis) is indefinite for failing to particularly point out and distinctly claim whether the upper bank of upper work rollers and/or lower bank of lower work rollers is/are positively recited.  Specifically, as currently claimed, the only element that is positively recited is an input, the rest of the claim limitations appears to be referring to what happens to the material after it is received in the input, however it does not appear to positively recite the work rollers; however, the claim later recites specifics and uses of the work rollers.  Therefore, it is unclear if the work rollers 
Regarding Claim 6, Ln 3-4, the limitation “slots” is indefinite for failing to particularly point out and distinctly claim whether the claim refers to the slots in the side plates, in which the slide blocks slide, or the slots in both the slide blocks and the side plates, in which the exist visual indicators.  Examiner makes reference to the Specification of the instant application, Paras [0020]-[0022] and figure 7-8, which state that the slot is the space in the side plate where the slide block moves, and that the visual indicators (elements 700) are formed on the side plate and the slide block (as there can’t be anything formed on the slot which is defined as the space in the slide plate which contains the slide block).  The advance prosecution, the examiner will interpret the claim as such.
Regarding Claims 7-9, Ln 2, the limitation “notches or cut-outs” is indefinite for failing to particularly point out and distinctly claim whether the claim refers to the slots in the side plates, in which the slide blocks slide, or slots in both the slide blocks and the side plates, in which there exist visual indicators.  The claims interchangeably appear to interchangeably refer to slots, side plates and slide blocks.  Examiner makes reference to the Specification of the instant application, Paras [0020]-[0022] and figure 7-8.  From a reading of the specification and the drawings, for the purposes of advancing prosecution the examiner will interpret the claims as reciting the slide blocks move up side plates.
Regarding Claim 12, Ln 2, the limitation “slots” is indefinite for failing to particularly point out and distinctly claim whether the claim refers to the slots in the side plates, in which the slide blocks slide, or the slots in both the slide plates and the side plates, in which there exist visual indicators.  Examiner makes reference to the Specification of the instant application, Paras [0020]-[0022] and figure 7-8, which state that the slot is the space in the side plate where the slide block moves, and that the visual indicators (elements 700) are formed on the side plate and the slide block (as there can’t be anything formed on the slot which is defined as the space in the slide plate which contains the slide block).  The advance prosecution, the examiner will interpret the claim as such. 
Regarding Claims 13-14, Ln 1-2, the limitation “notches or cut-outs” is indefinite for failing to particularly point out and distinctly claim whether the claim refers to the slots in the side plates, in which the slide blocks slide, or the slots in both the slide plates and the side plates, in which there exist visual indicators.  The claims interchangeably appear to interchangeably refer to slots, side plates and slide blocks.  Examiner makes reference to the Specification of the instant application, Paras [0020]-[0022] and figure 7-8.  From a reading of the specification and the drawings, for the purposes of advancing prosecution the examiner will interpret the claims as reciting the slide blocks move up and down in slots formed in opposing side plates, and that the notches or cut-outs are in the slide blocks and the side plates. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomas (US 2,429,142), hereinafter Thomas. 
Regarding Claim 1, Thomas discloses a straightener for straightening coil steel and other metals (Examiner notes “for straightening coil steel is intended use”, and as the structure is capable of straightening coil steel, it meets the claims limitations; further, the metallic sheets disclosed in Col 1, Ln 1-2 would include sheets supplied on rolls, commonly known as coils, as evidenced later cited Maust, US 2,963,070, hereinafter Maust, Col 6, Ln 48-49, in the disclosure for a straightener for straightening coil steel and other metals, Col 1, Ln 1-3), comprising:
an input (entrance guide means elements 90 and 91; column 7, lines 52-57) for receiving material to be straightened between an upper bank of upper work rollers (elements 11) and a lower bank of lower work rollers (elements 10), each work roller being rotatable about a respective axis of rotation (all as illustrated in at least Fig 4); 
a plurality of backup rollers (J and J’) associated in contact with each work roller (wherein two backup rollers J’ or J contact each work roller element 11 or 10 

    PNG
    media_image1.png
    848
    544
    media_image1.png
    Greyscale

FIG EX–1 (annotated Thomas Fig.s 4 & 5)

wherein each backup roller plate has a front surface that faces a respective work roller and a back surface that faces away from the work roller (as illustrated in FIG EX–1); and 
wherein the backup rollers for each work roller are adjusted by moving the backup rollers toward and away from the front surface of the backup roller plates to achieve a desired degree of contact with between the backup rollers and each work roller (wherein examiner notes that movement of bolt 51 and nuts 54 and 55 adjust the position of bearing block 30 and 30’ relative to backup roller plate 35; Col 5, Ln 32-38; as illustrated in at least Fig 4). 
Examiner notes that two embodiments are disclosed by Thomas.  The aforementioned and subsequent elements and their configurations refer to the second embodiment, as illustrated in Figs 8 & 9, Col 7, Ln 73-75 to Col 8, Ln 1-39.  Examiner further notes that Thomas discloses the common elements of both embodiments are illustrated in Fig.s 1-7 and the description of those illustrations, Col 2, Ln 56-60 to Col 7, Ln 1-72, and those illustrations and descriptions are not repeated for the second embodiment as they are typical for both (Col 8, Ln 35-39). 
Claim 2, Thomas discloses all elements of the claimed invention, as stated above.  Thomas further discloses the backup rollers (J) in contact with the lower work rollers (11) are supported between opposing blocks (27), (28) (Col 4, Ln 69-72; as illustrated in at least Fig 3 and 4); and 
the backup rollers in contact with the lower work rollers are adjusted by moving the blocks toward and away from the backup roller plate (wherein examiner notes that movement of bolt 51 and nuts 54 and 55 adjust the position of bearing block 30 and 30’ relative to backup roller plate 35; Col 5, Ln 32-39, as illustrated in figure 4). 
Regarding Claim 3, Thomas discloses all elements of the claimed invention, as stated above.  Thomas further discloses tensioning springs (50) (Col 5, Ln 35; as illustrated in Fig 4) between the opposing blocks and the front surfaces of the backup roller plates (as illustrated in Fig 4). 
Regarding Claim 4, Thomas discloses all elements of the claimed invention, as stated above.  Thomas further discloses a longitudinal support plate (upper housing frame elements A and D) affixed to the back surface of each backup roller plate (Col 6, Ln 29-32; as illustrated in Fig 4, element 35 affixed to frame via bolts) to reduce deformation of the backup roller plates.  Examiner notes the orientation of upper frame housing would reduce the deformation of the backup roller plate would provide added bending resistance against deformation to the backup roller plate. 
Regarding Claim 5, Thomas discloses all elements of the claimed invention, as stated above.  Thomas further discloses the longitudinal support plates (upper housing frame element D) are perpendicular to the backup roller plates (frame elements extend into and out of the page and vertically up, perpendicular to elements 35 as depicted in . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Maust (US 2,963,070).
Regarding Claim 6, Thomas discloses all elements of the claimed invention, as stated above.  Thomas further discloses the work rollers (11) associated with the upper bank are supported between opposing slide blocks (101) that move up and down in slots (space defined between side plate members 24, 25 and 26) formed in opposing 

    PNG
    media_image2.png
    639
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    645
    599
    media_image3.png
    Greyscale


Thomas is silent to visual indicators. 
Maust teaches a configuration for adjusting work rolls (Col 4, Ln 46-54 and Col 6, Ln 66-67; as illustrated in at least Fig 1).  Maust further teaches visual indicators for the position of the work rolls (the position of the elements 66, 70 and 111 correspond to work roll segments to indicate work roll height on scales 69 and 112.  It would be obvious therefore to a skilled Artisan that a zero position could be established using such indicators (initial setup height), and any desired adjustment, within the limits of the design of the device, could be made as required. 

Regarding Claim 7, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the visual indicators include notches or cut-outs in the slide blocks and the slots.  Maust teaches the visual indicators include notches or cut-outs (as illustrated in Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required.
Regarding Claim 8, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the center of the work roll in that slide block.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to precisely located based upon the distance to the center of the work roll in that slide block, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required.
Regarding Claim 9, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the plane of the lower work rolls.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to precisely locate the notches or cut-outs in the side plates based upon the distance to the plane of the lower work rolls, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required.
Claim 10, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the zero position is used to calibrate encoders, digital readouts or mechanical scale markers.  However, the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since the visual indicators of the Thomas/Maust combination indicate the position of the work rolls, they are capable of being used to calibrate encoders, digital readouts or mechanical scale markers.
Regarding Claim 11, Thomas discloses a straightener for straightening coil steel and other metals (Examiner notes “for straightening coil steel is intended use”, and as the structure is capable of straitening coil steel, it meets the claims limitations; further, the metallic sheets disclosed in Col 1, Ln 1-2 would include sheets supplied on rolls, commonly known as coils, as evidenced later cited Maust, US 2,963,070, hereinafter Maust, Col 6, Ln 48-49, in the disclosure for a straightener for straightening coil steel and other metals, Col 1, Ln 1-3), comprising:
an input (entrance guide means elements 90 and 91; column 7, lines 52-57) for receiving material to be straightened between an upper bank of upper work rollers (11) and a lower bank of lower work rollers (10), each work roller being rotatable about a respective axis of rotation (all as illustrated in at least Fig 4); 
wherein the work rollers (11) associated with the upper bank are supported between opposing slide blocks (101) that move up and down in slots (space defined 
Thomas is silent to visual indicators. 
Maust teaches a configuration for adjusting work rolls (Col 4, Ln 46-54 and Col 6, Ln 66-67; as illustrated in at least Fig 1).  Maust further teaches visual indicators for the position of the work rolls (the position of the elements 66, 70 and 111 correspond to work roll segments to indicate work roll height on scales 69 and 112.  It would be obvious therefore to a skilled Artisan that a zero position could be established using such indicators (initial setup height), and any desired adjustment, within the limits of the design of the device, could be made as required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straightener, as disclosed by Thomas, to include the visual indicators for the position of the adjustable work rolls, as taught by Maust, in order to monitor the position of the individually adjustable work rollers.  Furthermore, it would have been obvious to one of ordinary skill in the art that the initial position or zero position on the visual indicator scale would correspond to the zero position associated with each work roller. 
Examiner notes that two embodiments are disclosed by Thomas.  The aforementioned and subsequent elements and their configurations refer to the second embodiment, as illustrated in Fig.s 8 & 9, Col 7, Ln 73-75 to Col 8, Ln 1-39.  Examiner further notes that Thomas discloses the common elements of both embodiments are 
Regarding Claim 12, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the visual indicators include notches or cut-outs in the slide blocks and the slots.  Maust teaches the visual indicators include notches or cut-outs (as illustrated in Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 13, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the center of the work roll in that slide block.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to 
Regarding Claim 14, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the notches or cut-outs in the slide blocks are precisely located based upon the distance to the plane of the lower work rolls.  It would, however be obvious to a skilled Artisan that a visual indicator, such as the notches or cut-outs, would be required to be located relative to the work roll whose position they represented, and would thus require a certain level of precision in their location, in order to accurately represent the relative position of the aforementioned work roll. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide blocks and the slots, as disclosed by Thomas, to include the notches or cut-outs, as taught by Maust, and to precisely locate the notches or cut-outs in the side plates based upon the distance to the plane of the lower work rolls, in order to establish a zero position allowing any desired adjustment, within the limits of the design of the device, to be made as required. 
Regarding Claim 15, combined Thomas/Maust teaches all elements of the claimed invention, as stated above.  Thomas is silent to the zero position is used to calibrate encoders, digital readouts or mechanical scale markers.  However, the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keyser (US 3,704,614), hereinafter Keyser.  Keyser teaches a straightening device. 
Queben, et alia (US 5,758,533), hereinafter Queben. Queben teaches a straightening device. 
Veit, et alia (US 6,085,564), hereinafter Veit.  Veit teaches a straightening device. 
Abe, et alia (US 2012/0103047), hereinafter Abe. Abe teaches a straightening device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725

 /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725